Name: Commission Regulation (EEC) No 2233/79 of 11 October 1979 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31979R2233Commission Regulation (EEC) No 2233/79 of 11 October 1979 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 257 , 12/10/1979 P. 0031 - 0031 Greek special edition: Chapter 03 Volume 26 P. 0159 Finnish special edition: Chapter 3 Volume 11 P. 0137 Swedish special edition: Chapter 3 Volume 11 P. 0137 COMMISSION REGULATION (EEC) No 2233/79 of 11 October 1979 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 1522/79 (4), fixed the storage period of the product put up for sale at not less than four months; Whereas, in view of the turnover of stocks, these sales should be limited to skimmed-milk powder taken into store before 1 January 1979; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 2213/76 the words "which at the date when the contract of sale is concluded, has been held in storage by them for not less than four months" are hereby amended to read "which has entered into their stock before 1 January 1979". Article 2 This Regulation shall enter into force on 12 October 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 204, 28.7.1978, p. 6. (3)OJ No L 249, 11.9.1976, p. 6. (4)OJ No L 185, 21.7.1979, p. 20.